Citation Nr: 0503359	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for non-service connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
of entitlement to nonservice-connected pension.


FINDINGS OF FACT

1.  The veteran had active military service from November 
1961 to November 1963.

2.  The veteran did not serve in Vietnam, and did not serve 
on active service during a period of war.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that although the appellant 
has not been notified of the laws and regulations regarding 
his claim as contained within the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096 
(2000) ( codified at 38 U.S.C. § 5103A) (hereafter "the 
VCAA"), the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law. As 
there is no dispute as to the underlying facts of this case, 
and as the Board has denied the claim as a matter of law, the 
VCAA is inapplicable.  See e.g., Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. 
App. 362 (2001).  Given the foregoing, there is no issue as 
to whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  See 38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) (2004).

The veteran's discharge (DD Form 214) indicates that the 
veteran served on active duty from November 1961 to November 
1963.  In written statements, the veteran has not argued that 
he has any other active duty.  He essentially argues that he 
should receive nonservice-connected pension benefits because 
of his age (his DD Form 214 indicates that he was born in 
October 1938).  

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2.  See 38 C.F.R. 
§ 3.1(e), (f) (2004).  Under 38 C.F.R. § 3.2(e), the Korean 
conflict is a period of war, and is defined as the period 
beginning on June 27, 1950, and ending on January 31, 1955, 
inclusive.  Also, for veterans without actual service in 
Vietnam, the Vietnam Era began no earlier than August 5, 
1964.  See 38 C.F.R. § 3.2(f).

In this case, the veteran is not shown to have served in 
Vietnam.  Since the veteran does not meet the basic 
eligibility requirements for a nonservice-connected pension, 
his claim must be denied by operation of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Although the veteran contends 
that he should be granted benefits due to his age, in 
considering his basic eligibility to receive nonservice-
connected pension, the Board has no discretion and must apply 
the law and regulations as stated.  See 38 U.S.C.A. 
§ 7104(c).  Accordingly, his claim for a nonservice-connected 
pension is denied.


ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


